03/29/2021
          THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 29, 2020

                MARCUS JOHNSON v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                    No. 01-07733 Carolyn Wade Blackett, Judge


                             No. W2019-02289-CCA-R3-PC


The Petitioner, Marcus Johnson, appeals from the Shelby County Criminal Court’s denial
of his petition for relief from his convictions for felony murder and aggravated assault and
his effective life sentence. On appeal, the Petitioner contends that the post-conviction court
erred in denying relief on his Rule 36.1 illegal sentence, habeas corpus, and post-conviction
claims. We reverse the judgment of the trial court and remand this case in order for the
trial court to enter an order reflecting findings of fact and conclusions of law as to each
claim for relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed;
                                  Case Remanded

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and TIMOTHY L. EASTER, JJ., joined.

Marcus Johnson, Tiptonville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Amy P. Weirich, District Attorney General.

                                         OPINION

        The Petitioner’s convictions relate to a store robbery by the Petitioner and his
codefendant, Travis Parson, during which a store clerk was shot and killed and the store
manager was seriously injured. State v. Marcus Johnson, No.W2002-00987-CCA-R3-CD,
2003 WL 22080778, at *1 (Tenn. Crim. App. Sept. 4, 2003), perm. app. denied (Tenn. Jan.
26, 2004). The Petitioner’s felony murder conviction was affirmed on appeal, but a
conviction for especially aggravated robbery was reversed, and a second conviction for
especially aggravated robbery was modified to aggravated assault. The case was remanded
for re-sentencing. Id. at *1.
       In November 2004, the Petitioner filed a pro se post-conviction petition. An
amended petition was filed in September 2006, and following a hearing, the post-
conviction court denied relief, which was affirmed on appeal. See Marcus Johnson v. State,
No. W2007-02664-CCA-R3-PC, 2008 WL 4866817, at *5 (Tenn. Crim. App. Nov. 10,
2008).

       The Petitioner filed a pro se “Rule [36.1] Motion To Correct An Illegal Sentence/
State Habeas Corpus and/or Post-Conviction Relief” petition in February 2019, and on
December 12, 2019, the trial court summarily denied relief. The court’s order in its entirety
is as follows: “Petitioner[’s] petition does not state a colorable claim that this court can
grant relief. The Petition is therefore denied.” This appeal followed.

       On appeal, the Petitioner contends that the trial court erred by denying relief. The
State responds that the court did not err by denying relief.

      The Petitioner has raised three different types of legal claims related to his life
sentence. However, the trial court’s order is inadequate for review because it does not
address the Petitioner’s specific allegations regarding his Rule 36.1 illegal sentence, habeas
corpus, or post-conviction relief claims.

       Accordingly, we reverse the trial court’s judgment and remand this case for the entry
of an order reflecting the court’s findings of fact and conclusions of law related to each of
the Petitioner’s claims. The order shall also address the court’s findings of fact and
conclusions of law regarding whether the Petitioner has attempted to reopen his post-
conviction petition.


                                             _____________________________________
                                              ROBERT H. MONTGOMERY, JR., JUDGE




                                             -2-